Exhibit 99.2 Jerrold J. Pellizzon Phil Bourdillon/Gene Heller Chief Financial Officer Silverman Heller Associates (714) 549-0421 (310) 208-2550 Ceradyne, Inc. Initiates Quarterly Dividend Costa Mesa, Calif. — February 16, 2011 — Ceradyne, Inc. (Nasdaq: CRDN) announced today that its Board of Directors approved the initiation of a quarterly cash dividend to its shareholders. This is the first cash dividend paid to shareholders in the company’s history. A quarterly dividend of $0.15 per common share will be paid on March 20, 2012 to all shareholders of record as of the close of business on March 6, 2012. Joel P. Moskowitz, Ceradyne’s chairman, chief executive officer and president commented:“We are very pleased to pay our first quarterly dividend.Although the Board of Directors will review our dividend payout each quarter, it is our intent that the Ceradyne dividend will be a regular quarterly event.We have chosen this particular time to initiate a cash dividend because: · We believe it demonstrates management’s commitment to enhance shareholder value in a responsible manner. · We can afford it.With our strong balance sheet, cash position, and projected positive cash flow, we anticipate significant dividend coverage at approximately $3.7 million per quarter payout. · We will be able to continue our internal capital expenditure and acquisition strategy.We will also leave in place our $100 million stock buyback authorization, which will be executed in an opportunistic manner by management.” About Ceradyne, Inc. Ceradyne develops, manufactures and markets advanced technical ceramic products and components for defense, industrial, energy, automotive/diesel and commercial applications. In many high performance applications, products made of advanced technical ceramics meet specifications that similar products made of metals, plastics or traditional ceramics cannot achieve. Advanced technical ceramics can withstand extremely high temperatures, combine hardness with light weight, are highly resistant to corrosion and wear, and often have excellent electrical capabilities, special electronic properties and low friction characteristics. Additional information can be found at the Company’s web site: www.ceradyne.com. Except for the historical information contained herein, this press release contains forward-looking statements regarding future events and the future performance of Ceradyne that involve risks and uncertainties that could cause actual results to differ materially from those projected. Words such as "anticipates," "believes," "plans," "expects," "intends," "future," and similar expressions are intended to identify forward-looking statements. These risks and uncertainties are described in the Company's Annual Report on Form 10-K for the fiscal year ended December 31, 2011, and its quarterly Reports on Form 10-Q, as filed with the U.S. Securities and Exchange Commission. Readers are cautioned not to place undue reliance on the forward-looking statements, which speak only as of the date thereof. ###
